In a matrimonial action, the defendant husband appeals from so much of an order of the Supreme Court, Westchester County, dated December 30, 1976, as awarded plaintiff a counsel fee of $12,000, plus disbursements. Order modified, on the facts, by reducing the award of the counsel fee to $5,000, plus disbursements. As so modified, order affirmed insofar as appealed from, without costs or disbursements. To the extent indicated herein, the counsel fee allowed was excessive. We do not reach the issue raised by appellant as to the constitutionality of subdivision (b) of section 237 of the Domestic Relations Law. Appellant, having failed to request a counsel fee, lacks the requisite standing to challenge the constitutionality of the statute (see 8 NY Jur, Constitutional Law, § 50). Latham, J. P., Cohalan, Damiani and O’Connor, JJ., concur.